In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
        ___________________________
             No. 02-20-00350-CV
        ___________________________

IN RE TEXAS CHRISTIAN UNIVERSITY, Relator



               Original Proceeding
  342nd District Court of Tarrant County, Texas
        Trial Court No. 342-307963-19


   Before Sudderth, C.J.; Birdwell and Bassel, JJ.
     Memorandum Opinion by Justice Bassel
                            MEMORANDUM OPINION

                                  I.    Introduction

         This original proceeding arises from a discrimination lawsuit. Relator, Texas

Christian University, seeks a writ of mandamus challenging the trial court’s discovery

order.    TCU complains that certain categories of information that real party in

interest, Ricardo Avitia, seeks to obtain are overbroad and irrelevant to the issues in

this litigation. We agree because Avitia seeks institution-wide—specifically in this

case, university-wide—discovery while his discrimination claim only involves the

department where he was employed and the actions of his supervisors in that

department. There is no basis to expand discovery beyond that relating to TCU’s

actions directed specifically toward Avitia or those similarly situated to him. We

conditionally grant mandamus relief.

                     II.    Procedural and Factual Background

         Avitia worked in TCU’s Registrar’s Office from June 16, 2011, until April 26,

2018. Avitia, a Hispanic veteran, assisted student veterans applying for financial aid

benefits. Avitia’s position in the Registrar’s Office was classified as nonexempt under

the Fair Labor Standards Act—meaning Avitia was paid for the hours that he worked

rather than paid a salary. In the fall of 2017, Avitia approached his supervisor,

Registrar Mary Kincannon, and requested that his position in the Registrar’s Office be

reclassified as exempt. Avitia’s request was denied.



                                           2
      In January 2018, Avitia complained that he was the subject of discrimination

because his counterpart in the Registrar’s Office, a Caucasian woman, was an exempt

employee and he was not. In April 2018, Kincannon fired Avitia because he was not

completing his tasks in a timely manner. 1

      Avitia subsequently filed a lawsuit against TCU claiming that he was fired in

retaliation for his discrimination complaint and because of his race and national

origin. Avitia’s lawsuit is not a class action suit; his claims are based solely on his

supervisors’, in the Registrar’s Office, actions towards him. Moreover, Avitia does

not claim that he was terminated pursuant to a university-wide policy. Yet, as an

effort to obtain information regarding discrimination and retaliation at TCU

university-wide, Avitia sought discovery of all complaints alleging discrimination due

to race, national origin, age, sex, disability, and any other form of illegal

discrimination, made by any employee or student at TCU in any department.2

      On June 24, 2020, Avitia noticed the deposition of a TCU organizational

representative.   The notice sought testimony of twenty-one categories of topics

relating to, among other things, reports of discrimination made by any student,

faculty, or staff member received by TCU’s Campus Community Response Team,


      1
        Avitia was given sixty days to improve his performance prior to his
termination. However, Avitia’s job performance did not improve during the sixty
days, and he was later terminated.
      2
       Avitia sought discovery by interrogatory, request for production, and
deposition testimony from a designated organizational representative.

                                             3
Human Resources Department, Title IX office, or its Chief Inclusion Officer.

Additionally, the notice included a subpoena seeking production of nineteen

categories of mostly university-wide documents regarding diversity in TCU’s entire

workforce, including TCU’s Strategic Plan and reports; as well as the budgets and

minutes of its Diversity, Equity, and Inclusion Committee during the years 2015–

2020; and training materials that pertain to TCU’s hiring and recruiting practices. The

notice further stated that the organizational representative would be expected to

testify about the produced documents.

        TCU moved to quash the deposition notice and subpoena and sought entry of

a protective order. TCU objected to all discovery that did not pertain to Avitia’s work

unit—the Registrar’s Office. This included testimony about and discovery of reports,

budgets, statistics, initiatives, and training materials that pertain to TCU’s hiring and

recruiting practices; its Diversity, Equity, and Inclusion Committee; its Campus

Community Response Team; its Human Resources Department; and its Strategic

Plan.    Finally, TCU objected to any discovery relating to students, faculty, or

management because Avitia is not a student or member of TCU’s faculty or

management. After TCU filed its Motion to Quash, Avitia moved to compel TCU to

answer certain interrogatories and produce certain documents.

        On July 21, the trial court heard TCU’s Motion to Quash as well as Avitia’s

Motion to Compel. On August 18, the trial court issued its ruling which is the subject

of this mandamus petition. In its order, the trial court granted TCU’s objections to

                                           4
the extent that TCU asserted that it should not be compelled to answer

interrogatories, produce documents, and give testimony concerning complaints of

discrimination made by students at TCU. But the trial court did not modify its order

as it relates to answering interrogatories, producing documents, and providing

testimony regarding information that does not pertain to Avitia’s work unit.

      After its entry, TCU requested clarification of the August 18 order, and the trial

court held a hearing on August 28. But again, the trial court refused to alter its order

requiring TCU to answers questions, provide testimony, and produce documents

relating to departments outside of the Registrar’s Office.

      On October 28, Avitia sent TCU a Second Amended Notice of Intent to Take

Oral Deposition of an Organizational Representative of TCU and Subpoena Duces

Tecum. Shortly after, TCU filed this Petition for Writ of Mandamus asserting that the

trial court abused its discretion when it ordered TCU to respond to irrelevant and

overbroad discovery.

                                    III.   Laches

      Avitia contends, as an initial matter, that TCU failed to diligently pursue

mandamus relief. To invoke the equitable doctrine of laches, the moving party

ordinarily must show an unreasonable delay by the opposing party in asserting its

rights and also must show its good faith and detrimental change in position because

of the delay. In re Laibe Corp., 307 S.W.3d 314, 318 (Tex. 2010) (orig. proceeding)

(citing Rogers v. Ricane Enters., Inc., 772 S.W.2d 76, 80 (Tex. 1989)). Assuming without

                                           5
deciding that TCU’s delay in filing its Petition for Writ of Mandamus was

unreasonable, we hold that Avitia has failed to show that he has suffered prejudice

due to the delay.

      To prove that laches bars TCU’s requested relief, Avitia must show that he was

harmed by the delay. In re Hinterlong, 109 S.W.3d 611, 620 (Tex. App.—Fort Worth

2003, orig. proceeding [mand. denied]) (op. on reh’g) (requiring a showing of harm to

real party in interest before mandamus relief may be denied because of unreasonable

delay). Avitia asserts that he signed an Agreed Scheduling Order and agreed to cut off

discovery based on TCU’s representation that it would provide an organizational

representative for deposition. Apparently, Avitia claims that TCU is now reneging on

its promise. However, as TCU states in its reply, it has never taken the position that

Avitia cannot depose an organizational representative. TCU merely seeks to limit the

categories of topics for such deposition to topics that are discoverable under

applicable legal precedent in individual employment discrimination cases.

      To the extent that Avitia is arguing that he agreed to the scheduling order

because TCU promised him that he could depose an organizational representative on

every subject matter he proposed, he has failed to provide a record to support such a

contention. Therefore, Avitia has failed to show a good faith and detrimental change

in position due to TCU’s alleged delay in filing this mandamus petition—which he

must establish as the party asserting laches.       In re Laibe, 307 S.W.3d at 318.

Accordingly, laches does not bar our consideration of this petition.

                                           6
                              IV.    Standard of Review

      This court may grant mandamus relief from a discovery order only when

(1) the trial court’s decision is so arbitrary and unreasonable that it is “a clear and

prejudicial error of law” and (2) the relator has no adequate remedy by appeal. In re

State Farm Lloyds, 520 S.W.3d 595, 604 (Tex. 2017) (orig. proceeding). In determining

whether the trial court abused its discretion, we may not substitute our judgment for

the trial court’s determination of factual or other discretionary matters. Id. But

because a trial court has no discretion in determining what the law is or applying it, we

review its decisions on questions of law and application-of-law-to-fact questions much

less deferentially. Id. A trial court’s clear failure to correctly analyze or apply the law

is an abuse of discretion. In re M-I L.L.C., 505 S.W.3d 569, 574 (Tex. 2016) (orig.

proceeding)

       When considering a claimed abuse of discretion, we are mindful that

discovery’s purpose is to seek the truth so that disputes may be decided by what the

facts reveal, not by what they conceal. In re Colonial Pipeline Co., 968 S.W.2d 938, 941

(Tex. 1998) (orig. proceeding). But, “although the permitted scope of discovery is

generally broad, a discovery request ‘must show a reasonable expectation of obtaining

information that will aid the dispute’s resolution.’” In re CAR Fin. Servs., Inc., No. 02-

20-00157-CV, 2020 WL 4213839, *3 (Tex. App.—Fort Worth July 23, 2020, orig.

proceeding) (mem. op.) (quoting In re Nat’l Lloyds Ins. Co., 532 S.W.3d 794, 808 (Tex.

2017) (orig. proceeding)). However, even when a trial court abuses its discretion in

                                            7
making a discovery ruling, we will not intervene if the relator has an adequate remedy

by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Appeal is inadequate when a party is in danger of losing substantial

rights, such as (1) when an appellate court could not cure the trial court’s discovery

error, (2) when the discovery error vitiates or severely compromises a party’s ability to

present a viable claim or defense at trial, or (3) when a party cannot make excluded

discovery part of the appellate record or the trial court, after proper request, refuses to

make it part of the record. See In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 211

(Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 843–44 (Tex. 1992)

(orig. proceeding). In determining whether appeal is an adequate remedy, we must

consider whether the benefits of mandamus review outweigh the detriments. In re BP

Prods. N. Am., Inc., 244 S.W.3d 840, 845 (Tex. 2008) (orig. proceeding); see In re Garza,

544 S.W.3d 836, 841 (Tex. 2018) (orig. proceeding) (holding “[a]ppeal is not an

adequate remedy where the practically certain effect of the sanctions will be reversal

with the attendant waste of resources and time.”).

                       V.     Permissible Scope of Discovery

      The scope of discovery is generally within the trial court’s discretion so long as

a discovery order does not exceed what the Rules of Civil Procedure permit. See Tex.

R. Civ. P. 192.4; In re N. Cypress Med. Ctr. Operating Co., 559 S.W.3d 128, 129 (Tex.

2018) (orig. proceeding) (“Our procedural rules allow broad discovery of unprivileged

information that is ‘relevant to the subject matter of the pending action.’” (quoting

                                            8
Tex. R. Civ. P. 192.3(a))); In re State Farm Lloyds, 520 S.W.3d at 604. But a discovery

order that compels production beyond the rules of procedure is an abuse of discretion

for which mandamus is the proper remedy. In re Nat’l Lloyds Ins. Co., 507 S.W.3d 219,

223–24 (Tex. 2016) (orig. proceeding); accord In re Siroosian, 449 S.W.3d 920, 927 (Tex.

App.—Fort Worth 2014, orig. proceeding) (holding discovery request is overbroad if

not reasonably tailored to include only matters relevant to case, such as requiring

document production from distant and unrelated locales).

      In employment suits, the nature of the discrimination claim determines the

scope of discovery allowed. Courts distinguish between an individual’s claim against a

company for acts committed against that individual and company-wide claims alleging

that a company has a pattern or practice of discrimination against a particular

classification of employees. In re Greyhound Lines, Inc., 138 S.W.3d 19, 21 (Tex. App.—

San Antonio 2004, orig. proceeding) (citing In re i2 Techs., Inc., No. 05-98-01780-CV,

1998 WL 887558, at *1 (Tex. App.—Dallas Dec. 22, 1998, orig. proceeding) (not

designated for publication) and comparing Mayberry v. Vought Aircraft Co., 55 F.3d

1086, 1090 (5th Cir. 1995) (individual claim of discrimination), with Duke v. Univ. of

Tex. at El Paso, 729 F.2d 994, 995 (5th Cir. 1984) (consolidating claims of university-

wide problem)). In a claim for individual acts of discrimination, the plaintiff is not

necessarily entitled to information about other employees, unless those other

employees are “similarly situated.” See, e.g., Ysleta ISD v. Monarrez, 177 S.W.3d 915,

917 (Tex. 2005) (holding employees are “similarly situated” if their circumstances are

                                           9
comparable in all material respects, including similar standards, supervisors, and

conduct); Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 814 (Tex. 1995) (orig. proceeding)

(holding plaintiff claiming personal injuries at one plant not entitled to company-wide

broad discovery of safety documents not related to plaintiff’s circumstances).

      The Fifth Circuit has adopted a similar standard in employment claims,

referring to relevant discovery as that which involves employees whose circumstances

are “nearly identical” to that of the plaintiff.3 See Mayberry, 55 F.3d at 1090. “Similarly

situated” or “nearly identical” generally means activity in the same department or

office, by the same supervisory personnel, and by the same pattern of conduct. See,

e.g., Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 221 (5th Cir. 2001) (holding “conduct

at issue is not nearly identical when the difference between the plaintiff’s conduct and

that of those alleged to be similarly situated accounts for the difference in treatment

received from the employer” (citing Wyvill v. United Cos. Life Ins. Co., 212 F.3d 296,

304–05 (5th Cir. 2000))); Rubinstein v. Adm’rs of Tulane Educ. Fund, 218 F.3d 392, 398

(5th Cir. 2000) (limiting discovery of professor employed in mechanical engineering

department of university to records of those in mechanical engineering department


       3
        Avitia’s lawsuit is an employment discrimination suit brought under Chapter
21 of the Texas Labor Code. Chapter 21 purports to correlate “state law with federal
law in the area of discrimination in employment.” NME Hosps., Inc. v. Rennels, 994
S.W.2d 142, 144 (Tex. 1999). Thus, Texas courts look to analogous federal precedent
for guidance when interpreting the Texas Act. See id.; Reed v. Cook Children’s Med. Ctr.,
Inc., No. 02-13-00405-CV, 2014 WL 2462778, at *4 (Tex. App.—Fort Worth May 29,
2014, no pet.) (mem. op.); Holt v. Lone Star Gas Co., 921 S.W.2d 301, 304 (Tex. App.—
Fort Worth 1996, no writ) (op. on reh’g).

                                            10
and not allowing discovery as to records of professors university-wide because

professor was not “similarly situated” to professors outside of his department); Smith

v. Wal–Mart Stores, 891 F.2d 1177, 1180 (5th Cir. 1990) (holding in order for female

employee’s claim of disparate treatment to succeed, she must have shown that male

employee and she had been similarly situated; female employee must have shown that

the misconduct for which she was discharged was “nearly identical” to that engaged in

by a male employee whom the company retained); Ysleta ISD, 177 S.W.3d at 917

(holding employees are “similarly situated” if their circumstances are comparable in all

material respects, including similar standards, supervisors, and conduct); Hertz Equip.

Rental Corp. v. Barousse, 365 S.W.3d 46, 56 (Tex. App.—Houston [1st Dist.] 2011, pet.

denied) (holding employees similarly situated when they had same job duties); In re

Greyhound Lines, 138 S.W.3d at 22 (holding employees supervised by same supervisor

as plaintiff similarly situated to plaintiff); In re i2 Techs., 1998 WL 887558, at *2

(holding employee not entitled to company-wide discovery of all females at company

because employee was not similarly situated to all females at company).

      Additionally, numerous federal courts have held that discovery in individual

employment discrimination cases should be limited to the “work unit” of the decision

maker whose actions are alleged to be discriminatory. See, e.g., Sallis v. Univ. of Minn.,

408 F.3d 470, 478 (8th Cir. 2005) (holding district court properly limited plaintiff’s

discovery request regarding prior discrimination complaints to complaints filed in

plaintiff’s specific department, where “his allegations of discrimination focus[ed] on

                                           11
the behavior of the supervisors there”); Balderston v. Fairbanks Morse Engine Div. of Coltec

Indus., 328 F.3d 309, 320 (7th Cir. 2003) (holding plaintiff not entitled to discovery of

company-wide personnel files on all who had been terminated, laid off, or who had

retired and that district court properly limited discovery to the relevant corporate

department of “similarly situated” employees, time period, and decisionmakers);

Walker v. Prudential Prop. & Cas. Ins. Co., 286 F.3d 1270, 1280 (11th Cir. 2002) (holding

it was proper to deny plaintiff discovery about settlement agreements entered in other

sex discrimination suits against employer because agreements resolved claims against

managers whose discriminatory animus was not at issue); Scales v. J.C. Bradford & Co.,

925 F.2d 901, 906 (6th Cir. 1991) (limiting discovery of employer’s payroll records to

employees in same department in which plaintiff-employee worked); Marshall v.

Westinghouse Elec. Corp., 576 F.2d 588, 592 (5th Cir. 1978) (limiting discovery in Title

VII case to “employing unit” or “work unit”); EEOC v. Packard Elec. Div., Gen. Motors

Corp., 569 F.2d 315, 316–17 (5th Cir. 1978) (limiting discovery in race and sex

discrimination case to department where employees worked); Choate v. Potter, No. 3-

06-CV-2146-L, 2008 WL 906784, at *2 n.1 (N.D. Tex. Apr. 3, 2008) (mem.) (rejecting

argument that plaintiff was entitled to discovery pertaining to employees hired for

positions to which plaintiff did not apply).

       However, discovery may be expanded beyond a plaintiff’s employing unit if the

plaintiff can show the requested information is “particularly cogent” (Owens v.

Sprint/United Mgmt. Co., 221 F.R.D. 649, 654 (D. Kan. 2004)) to the matter or can

                                            12
show a “particularized need and likely relevance that would require moving discovery

beyond the natural focus of the inquiry.” Earley v. Champion Int’l Corp., 907 F.2d 1077,

1084–85 (11th Cir. 1990); compare Duke, 729 F.2d at 997 (holding female university

professor plaintiff entitled to discovery of records of professors university-wide in sex

discrimination lawsuit when university-wide survey indicated that women were paid

less than their male counterparts), with Marshall, 576 F.2d at 592 (holding that because

termination decision was made at the local level, discovery on intent may be limited to

the employing unit and the vague possibility that loose and sweeping discovery might

turn up something suggesting discrimination does not show particularized need and

likely relevance that would require moving discovery beyond the employing unit).

      TCU complains that the trial court’s August 18 order compels discovery

outside of firmly established precedent that allows discovery in individual

discrimination cases only from the decision maker and work unit at issue and not

from the entire organization.4 Moreover, TCU points out that it has already provided

Avitia with extensive discovery pertaining to his discharge and to operations within

the Registrar’s Office during the timeframe at issue in Avitia’s lawsuit. Specifically,

TCU produced Avitia’s supervisor, Registrar Mary Kincannon, for deposition. TCU

further provided Avitia with sworn information on the names, job titles, dates of

      4
        In the handwritten portion of the trial court’s August 18 order, the trial court
refers to the documents that TCU is ordered to produce by number. The numbers
refer to the categories of matters to be produced as set out in Plaintiff’s Amended
Notice of Intent to Take Oral Deposition of an Organizational Representative of
TCU and Subpoena Duces Tecum.

                                           13
employment, and national origin of all full-time employees in the Registrar’s Office

from 2015 to the present date.      TCU also provided the job description, hiring

documents, and performance appraisals of Audrey Crist, the employee in the

Registrar’s Office whose job is designated exempt and who Avitia complains was

treated differently than him because she is white. Additionally, TCU provided Avitia

with Kincannon’s affidavit as well as the affidavit of Tiffany Wendt, Avitia’s

supervisor in the Registrar’s Office prior to Kincannon.

      In connection with Avitia’s allegation of retaliation for reporting

discrimination, TCU provided him with the affidavits of Yohna Chambers, TCU’s

Vice Chancellor and Chief Human Resources Officer, and Lara Ellison, Chambers’s

subordinate.   Both testified in detail about TCU’s actions and investigation in

response to Avitia’s report of alleged discrimination. TCU also complied with Avitia’s

request to depose Dr. Darron Turner, TCU’s Chief Inclusion Officer and Title IX

Coordinator.

      Avitia, however, argues that the scope of discovery in this case should extend

beyond the discovery he has already received or conducted and include all TCU

employees’ discrimination complaints because those complaints are relevant to his

claim of discrimination. His reasoning is that “[e]vidence of other instances of

discrimination is also relevant concerning [TCU’s] general policy and practice with




                                          14
respect to minority employment and may also be relevant to showing pretext.”5

Additionally, Avitia claims “[a]ny evidence of [TCU’s] overall employment practices

may be essential to [his] prima facie case.”

      Avitia also claims that even if discovery is limited to instances of discrimination

in the Registrar’s Office, discovery should include information regarding Dr. Darron

Turner’s policies and customs of handling complaints of illegal discrimination. Avitia

claims that evidence of Dr. Turner’s practice of receiving and handling complaints of

discrimination is relevant to his retaliation claim and “how it was handled (or

discouraged) by Dr. Turner and TCU.”

      We do not find that Avitia’s arguments provide a basis to expand the scope of

discovery to matters outside of the Registrar’s Office. Avitia’s claim, that TCU

discriminated against him personally by failing to change his employment designation

from nonexempt to exempt, is an individual claim and not a class action claim of

institutional racism.   Avitia does not complain of a university-wide policy of

discrimination against all Hispanics, nor does he claim he is a representative of all


      5
         Avitia also claims that other complaints of race and national origin and
retaliation by TCU employees are relevant to his request for punitive damages.
However, Avitia did not request punitive damages. Moreover, even if he did, Avitia
would only be entitled to punitive damages if he demonstrated that his supervisors in
the Registrar’s Office acted in a discriminatory practice with malice or with reckless
indifference to his state-protected rights. Tex. Lab. Code Ann. § 21.2585(b); Shear
Cuts, Inc. v. Littlejohn, 141 S.W.3d 264, 273 (Tex. App.—Fort Worth 2004, no pet.)
(restricting analysis of punitive damages claim to supervisor at franchise location
where plaintiff was employed). Accordingly, a claim of punitive damages would not
extend discovery beyond the Registrar’s Office.

                                           15
Hispanic university-wide employees.        Instead, Avitia alleges that two specific

employees in the Registrar’s Office, Registrar Mary Kincannon and Tiffany Wendt,

discriminated against him personally.6 Because Avitia’s claims relate solely to acts of

discrimination made against him while he worked in the Registrar’s Office, his claim is

an individual claim. See In re Greyhound Lines, 138 S.W.3d at 21 (holding plaintiff’s

claim an individual claim because she did not allege a company-wide policy of

discrimination and therefore discovery was limited to terminal where plaintiff worked

and to employees similarly situated). Accordingly, Avitia’s discovery of information is

limited to his “work unit” and to employees “similarly situated” to Avitia—those

employees that work in the Registrar’s Office and have similar job duties. See, e.g.,

Wallace, 271 F.3d at 222; Rubinstein, 218 F.3d at 398; Smith, 891 F.2d at 1180; Ysleta

ISD, 177 S.W.3d at 917; Hertz Equip. Rental Corp., 365 S.W.3d at 56; In re Greyhound

Lines, 138 S.W.3d at 22; In re i2 Techs., 1998 WL 887558, at *2. And according to

Avitia, only one Registrar’s Office employee had similar job duties to his—Audrey

Crist.7


         In his response to TCU asking him to “identify each employee who you claim
          6

harassed, discriminated against, retaliated against, or mistreated you,” Avitia
responded, “Tiffany Wendt discriminated against Plaintiff by not allowing exempt
status and not allowing additional work hours . . . [.] Kincannon discriminated against
Plaintiff by not allowing exempt status and not allowing additional hours of work . . . .
Those involved in Plaintiff’s termination were guilty of discrimination and
retaliation . . . .”

      When Avitia was asked to identify each similarly situated co-worker, Avitia
          7

answered:

                                           16
      In requesting discovery of university-wide discrimination complaints, Avitia

conflates discovery’s scope in actions involving one employee with evidence

admissible in class actions or company-wide policy suits. Avitia’s discovery request is

akin to that in Texaco, 898 S.W.2d at 814. In Texaco, the plaintiff wanted documents to

show Texaco’s “corporate ‘state of mind’” about safety. Id. The Texaco court held

that because the plaintiff complained of injuries at one plant and not the company as a

whole, his request was an improper fishing expedition. Id. As in Texaco, Avitia is

attempting to “dredge the lake in hopes of finding a fish.” Id. at 815; see also Dillard

Dep’t Stores, Inc. v. Hall, 909 S.W.2d 491, 492 (Tex. 1995) (orig. proceeding) (seeking all

company records on claims alleging false arrest, civil rights violation, or excessive

force in hope of finding evidence to support race discrimination claim not proper

discovery).

      As to Avitia’s claim that he needs to obtain information regarding how

Dr. Turner handled discrimination complaints based on race or national origin made

by others, not in his department, such a request is improper. Avitia has not shown

that such other employees are “similarly situated” to him and were employed in his




      Audrey Crist was given exempt status in 2014. Ms. Crist performed the
      same type of job functions with athletic students. The only difference in
      their jobs was that she dealt with the athletic students[’] benefits. She
      did not have to meet with the students, parents, etc. She only met with
      TCU officials.

                                            17
“work unit.” 8 See, e.g., Wallace, 271 F.3d at 222; Rubinstein, 218 F.3d at 398; Smith, 891

F.2d at 1180; Ysleta ISD, 177 S.W.3d at 917; Hertz Equip. Rental Corp., 365 S.W.3d at

56; In re Greyhound Lines, 138 S.W.3d at 22; In re i2 Techs., 1998 WL 887558, at *2.

Moreover, Dr. Turner testified that he was not consulted or involved in the decision

to discharge Avitia; Registrar Kincannon made the decision to fire Avitia.9 Dr.

Turner had nothing to do with the decision to fire Avitia. Accordingly, we fail to see

how discovery regarding Dr. Turner’s process of handling other employees’

discrimination claims is probative of Avitia’s claim that Registrar Mary Kincannon

and Tiffany Wendt discriminated against him based on his race or national origin. 10



      8
         To the extent Avitia is arguing that he needs to conduct discovery to obtain
information regarding how Dr. Turner handled his complaints of discrimination and
retaliation, Avitia has already deposed Dr. Turner on that subject. During his
deposition, Dr. Turner testified that he passed both of Avitia’s complaints to TCU’s
Human Resources Department to investigate and that he did not participate in the
investigation in any way. And TCU provided Avitia with discovery detailing how his
complaints were handled and investigated by Human Resources; TCU provided Avitia
with affidavits from Yohna Chambers, TCU’s Vice Chancellor and Chief Human
Resources Officer, and Lara Ellison, Chambers’s subordinate. Both testified in detail
regarding TCU’s actions and investigation in response to Avitia’s reports of
discrimination and retaliation. Because Avitia has already obtained discovery
regarding how his discrimination complaints were handled by TCU, he is not entitled
to conduct further discovery on this subject. See Tex. R. Civ. P. 192.4(a).
      9
        Moreover, even if Dr. Turner had approved Kincannon’s decision to fire
Avitia, which he did not, such action would be insufficient to broaden discovery to
employees outside of Avitia’s “work unit.” See Rubinstein, 218 F.3d at 397–99.

       As to Avitia’s claim that Dr. Turner tried to discourage him from filing his
      10

complaints, Dr. Turner was asked about that allegation during his deposition and
stated that he never attempted to discourage Avitia from filing either his

                                            18
See Tex. R. Civ. P. 192.3(a); In re Nat’l Lloyds Ins. Co., 532 S.W.3d at 808 (holding only

relevant evidence is discoverable).

      Although the scope of Avitia’s discovery could have been expanded to

employees, departments, reports, and documents outside of the Registrar’s Office if

Avitia had shown that such information was particularly “cogent” to his employment

claim or if he had shown a “more particularized need” and “relevance” for the

broader requested information”; Avitia has failed to make such a showing. See, e.g.,

Marshall, 576 F.2d at 592; Owens, 221 F.R.D. at 654. In sum, we do not believe that

Avitia is entitled to extend discovery beyond his work unit and beyond those

employees in the Registrar’s Office similarly situated to him—employee Audrey Crist.

Accordingly, the trial court abused its discretion in ordering TCU to produce overly

broad and irrelevant discovery. Dillard Dep’t Stores, 909 S.W.2d at 492 (holding that

discovery order compelling overly broad discovery outside the bounds of proper

discovery is an abuse of discretion (citing Texaco, 898 S.W.2d at 815)). Moreover,

because the trial court ordered TCU to produce overly broad discovery, it has no

adequate remedy at law. K Mart Corp. v. Sanderson, 937 S.W.2d 429, 431–32 (Tex.

1996) (orig. proceeding) (defendant had no adequate remedy by appeal from

overbroad discovery requests and was therefore entitled to relief by mandamus).




discrimination or retaliation complaint. And it is clear that Avitia was not thwarted
from filing a complaint as evidenced by the two complaints that he filed.

                                           19
                                  VI.    Conclusion

      Having determined that the trial court abused its discretion by compelling TCU

to answer interrogatories, produce documents, and provide testimony on subject

matters that do not pertain to the Registrar’s Office and to employees in the

Registrar’s Office similarly situated to Avitia, and also having determined that TCU

has no adequate remedy at law, we conditionally grant TCU’s petition for writ of

mandamus pursuant to Texas Rule of Appellate Procedure 52.8(c).

      We direct the trial court to vacate all paragraphs and handwritten entries in its

August 18 order that compel TCU to produce any discovery that does not pertain to

the Registrar’s Office and to similarly situated employees in the Registrar’s Office.

Because we are confident that the trial court will comply with this directive, the writ

will issue only if the trial court fails to do so. Our disposition of this original

proceeding serves to lift the stay previously imposed by this court. See Tex. R. App. P.

52.10(b).

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: January 14, 2021




                                          20